Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed March 3, 2021.


Reasons for Allowance
Claims 1-18 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art, either singly or in combinations, fails to anticipate or render obvious an LED lighting apparatus comprising, among other things: a plurality of second voltage diving resistors and a holding capacitor configured to divide the driving voltages and to generate variable reference voltages that fluctuate in correspondence to magnitudes of the output driving voltages (claim 1); the LED circuit comprises: a first switch connected to a first node connected to the output terminal of the rectifier and configured to receive a first control signal; a first LED group configured to be selectively connected to the first node by the first switch; a second LED group connected in series with the first LED group; a third LED group configured to be selectively connected to the first node by the first switch; a fourth LED group connected in series with the third LED group; and a second switch configured to receive a second control signal and selectively connect an output terminal of the second LED group or the fourth LED group and the constant current controller (claim 9); or wherein a difference between the magnitudes of the driving voltages is substantially equal to a difference between the magnitudes of the variable reference voltages (claim 17), as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL D CHANG/Primary Examiner, Art Unit 2844